         Case 2:16-cv-00611-APG-EJY Document 115 Filed 01/22/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-00611-APG-EJY

 4         Plaintiff                                       Order Denying Motions as Moot

 5 v.                                                             [ECF Nos. 82, 106]

 6 TIARA SUMMIT HOMEOWNERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9        In light of the stipulation of dismiss of all claims between plaintiff Bank of America and

10 defendants Tiara Summit Homeowners Association and SFR Investments Pool 1, LLC,

11        I ORDER that defendant Tiara Summit Homeowners Association’s motions to dismiss

12 and for summary judgment (ECF Nos. 82, 106) are DENIED as moot.

13        DATED this 22nd day of January, 2021.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
